DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 & 22-28 were previously objected to for minor informalities.  Applicant has corrected many of these issues, but issues remain.
Claims 22-24 & 28 are now objected to because of the following informalities:  
Claim 22, lines 3-4 should read “a parameter of a magnetic bearing in response to of a rotor within”
Claim 28, line 2 should read “an axial clearance in a pump”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 28 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 & 15 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.
Claim 7 recites: "the measured parameter comprises a parameter indicative of radial vibration of the rotor." For the teachings of this feature, the rejection relies upon Yamaguchi; however, the cited portions of Yamaguchi recite "A displacement sensor and an electromagnetic actuator are built inside the magnetic bearing 9, and electromagnetic force is controlled such the position of the rotor 2 inside the casing is kept substantially constant." That is, Yamaguchi describes a closed loop system to maintain a position. A vibration is defined as "An oscillation of the parts of a fluid or an elastic solid whose equilibrium has been disturbed, or of an electromagnetic wave." (https://www.lexico.com/en/definition/vibration). This is quite different from the cited portions of Yamaguchi as the cited portions simply describe a closed loop position control system, not a system that measures an oscillation. Indeed the system of Yamaguchi is meant to stop such isolations. As such, any argument of the claimed radial vibration measurement would be based on inherency, and the rejection has not demonstrated that the closed loop system of Yamaguchi is capable of such measurements. See, MPEP2112, IV ("The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic." In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993))”, the Examiner must respectfully disagree.  Applicant cites a definition of “oscillation” and argues that this definition differs from the teaching in Yamaguchi.  This argument is not well taken.  Yamaguchi makes clear that his control system monitors a parameter (control current, electromagnetic force, and/or position/displacement) indicative of radial vibration (i.e. radial displacements) of the rotor 2.  In particular, paragraphs 30 & 32 of Yamaguchi make clear that the magnetic bearing assembly 9 includes radial magnetic bearings 9a, and the electromagnetic control force (which includes radial control force) and associated control current required to correct the position of the rotor 2 (i.e. correct the radial position of the rotor) is indicative of radial displacements/vibrations of the rotor 2 during operation.  Applicant argues that “the cited portions of Yamaguchi simply describe a closed loop position control system, not a system that measures an oscillation. Indeed the system of Yamaguchi is meant to stop such isolations”.  This argument fails for multiple reasons.  At the outset, Yamaguchi’s control system is clearly disclosed as functioning to “control the position of the rotor 2” during operation via electromagnetic control force applied by the magnetic bearing assembly 9 (including radial electromagnetic bearings 9a).   Second, although Yamaguchi’s goal is to reduce oscillations/vibrations of the rotor during operation (as noted by Applicant), Yamaguchi’s disclosure clearly recognizes that rotor oscillations/vibrations do, in fact, occur and must be controlled.  Given these facts, the only reasonable reading of Yamaguchi’s disclosure is that electromagnetic control force is applied to the radial and axial bearings (9a, 9b) in order to adjust rotor position when necessary.   It is further submitted that if rotor vibration/oscillations did not occur in Yamaguchi, there would be no need for Yamaguchi’s magnetic bearing control system.  Applicant goes on to argue that Yamaguchi does not measure oscillations, and thus, fails to meet the claims.  However, in this instance, Applicant appears to be arguing features that have not been claimed.  The claims never require rotor oscillations to be measured; they merely require the measurement of “a parameter” that is “indicative of” radial vibration of the rotor.  In other words, the parameter does not need be vibration itself; it can be any parameter having a relationship to rotor vibration.  In the case of Yamaguchi, those parameters are control current, electromagnetic force, and/or position/displacement.  Therefore, the Examiner must respectfully maintain that Yamaguchi does, in fact, disclose monitoring magnetic bearing parameters that are indicative of radial vibrations of the rotor, as claimed.

In regards to Applicant’s argument that “Claim 25 recites: "changing an axial position of a rotor based on the measured operating parameter..." Claim 22 recites similar features. Yamaguchi has not been shown to disclose this feature; instead Yamaguchi recites that "electromagnetic force is controlled such the position of the rotor 2 inside the casing is kept substantially constant." (See [0032] of Yamaguchi). Rather than changing an axial position, Yamaguchi seeks to maintain a rotor position” and Claim 28 recites: "changing the axial position of the rotor changes an axial clearances in a pump to change a pump output." For the teaching of this feature, the rejection again relies upon Yamaguchi; however, as has already been discussed, Yamaguchi that "electromagnetic force is controlled such the position of the rotor 2 inside the casing is kept substantially constant." (See [0032] of Yamaguchi). Rather than changing an axial position, Yamaguchi seeks to maintain a rotor position”, the Examiner must respectfully disagree.  As noted previously above, the Examiner respectfully maintains that Yamaguchi’s control system is disclosed as functioning to “control the position of the rotor 2” during operation via electromagnetic control force applied by the magnetic bearing assembly 9 (including radial electromagnetic bearings 9a) (paras. 30, 32).   Although the Examiner recognizes that Yamaguchi’s goal is to reduce rotor movements during operation (as noted by Applicant), Yamaguchi’s disclosure clearly recognizes that rotor movements do, in fact, occur during operation and must be controlled.  Given this, the only reasonable reading of Yamaguchi’s disclosure is that electromagnetic control force is applied to the radial and axial bearings (9a, 9b) in order to adjust/change the rotor position when necessary.   It is therefore submitted that Applicant’s apparent reading of Yamaguchi is unreasonable and does not properly express the function of Yamaguchi’s bearing control system.  Finally, it is reiterated that if rotor position never needed changing, there would be no need for Yamaguchi’s magnetic bearing control system.

In regards to Applicant’s argument that “Claim 23 recites: "wherein changing the axial position of the rotor comprises oscillating the axial position of the rotor, wherein oscillating the axial position of the rotor removes scale build-up on the downhole-type rotating machine." Claim 26 recites similar features. For the teaching of this feature, the rejection relies upon Yamaguchi as evidenced by Reid; however, as previously discussed, Yamaguchi recites that "electromagnetic force is controlled such the position of the rotor 2 inside the casing is kept substantially constant" (See [0032] of Yamaguchi). Rather than actively oscillating an axial position, Yamaguchi seeks to maintain a rotor position. The cited portions of Reid used as evidence rely upon axial movement to scrape bearings and prevent scale build-up, but the cited portions of Reid do not disclose actively oscillating the rotor, and instead seem to rely upon natural axial motions allowed by machining tolerances and wear. In that regard, Yamaguchi teaches a system that would inherently prevent the axial scrapers of Reid from performing their desired function”, the Examiner must respectfully disagree.  Applicant argues that Yamaguchi does not actively oscillate an axial position of the rotor, and thus, fails to meet the claim.  This argument is not well taken.  As it relates to the current rejections, the Examiner reiterates that Yamaguchi discloses that changing the axial position of the rotor (2) comprises oscillating the axial position of the rotor (“oscillating” is interpreted herein as adjusting the axial position of the rotor up and down, as needed, in order to correct the rotor position; Yamaguchi does this based on a displacement signal from “displacement sensor”; para. 32).  Yamaguchi does not disclose that this axial oscillating movement “removes scale build-up on the downhole-type rotating machine”, as claimed.  However, scale removal would implicitly occur from Yamaguchi’s axial oscillation, due not only to fluid movements around the rotor 2 and impeller 3 during oscillation (which would wash away loose scale material), but also due to any lateral scraping that occurs between adjacent components (as evidenced by US 2010/0034491 to Reid; in this regard, Reid provide clear evidence that a downhole pump having axial oscillation between components can produce mechanical scraping that removes scale build-up from the machine; see paras. 21-25).  As such, the Examiner respectfully asserts that Yamaguchi’s disclosed oscillation would, implicitly, remove scale build-up, as claimed.  Applicant’s argument regarding Reid’s mechanical scraping does not diminish the fact that Yamaguchi clearly discloses axially adjusting the rotor position, and that such adjustments will implicitly assist in removing scale build-up.  The Examiner further notes that Claims 23 & 26 each recite functional language to describe the removal of scale buildup.  Applicant should further note that while features of an apparatus may be recited either structurally or functionally, claims directed to an in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Yamaguchi discloses all the structural limitations of the claimed invention, including axial oscillation of a downhole pump rotor 2, and thus, is structurally capable of removing scale build-up, whether through fluid turbulence or mechanical scraping.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 24-25, & 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0273324 to Yamaguchi et al.
	In regards to independent Claim 22, & 25, and with particular reference to Figures 2-4, Yamaguchi discloses:

(22)	A method of controlling a downhole-type rotating machine (1), the method comprising: measuring a parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) with a magnetic bearing (9a, 9b) in response to rotor (2) operation within a housing (8) of the downhole-type rotating machine (paras. 19, 30, 32); and changing a speed of the rotor and an axial position of the rotor based on the measured parameter (para. 30; “reducing the rotational speed of the rotor 2”; “electromagnetic control force to control the position of the rotor 2”).

(25)	A method of controlling a downhole-type rotating machine (1), the method comprising: measuring an operating parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) of the downhole-type rotating machine (paras. 19, 30, 32); and changing an axial position of a rotor (2) based on the measured operating parameter (para. 30; “electromagnetic control force to control the position of the rotor 2”).

In regards to Claim 24, Yamaguchi further discloses that changing the speed of the rotor (2) comprises reducing the speed of the rotor (para. 30; “reducing the rotational speed of the rotor”).
In regards to Claim 27, Yamaguchi further discloses changing a speed of the rotor (2) based on the measured operating parameter (para. 30; see also Claim 1 above).
In regards to Claim 28, Yamaguchi further discloses changing the axial position of the rotor (2) changes the axial clearances (11) in a pump (3) to change the pump output (Fig. 4; para. 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273324 to Yamaguchi et al. in view of US 2010/0150737 to Anderson et al.


(1)	A method of controlling a downhole-type rotating machine (1; “downhole compressor”; Abstract), the method comprising: measuring a parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) of a magnetic bearing (9a, 9b) supporting a rotor (2) in operation within a stator (8) of the downhole-type rotating machine (paras. 19, 30, 32); and controlling a speed of the rotor based on the measured parameter (para. 30; “reducing the rotational speed of the rotor 2”)

Although Yamaguchi discloses much of Applicant’s recited invention, he does not further disclose determining a future predicted pressure decline rate of a production well in which the downhole-type rotating machine resides, the future predicted pressure decline rate being based on the measured parameter or a predictive model, and changing a speed of the rotor based on the future predicted pressure decline rate.
However, Anderson et al. (Anderson) discloses another method of controlling a downhole-type rotating machine (“centrifugal pump….used for production of gas and/or oil from a well”; Abstract), wherein a pump controller 50 controls operation of a downhole-type rotating machine (i.e. centrifugal ESP 32) and functions to determine a future predicted pressure decline rate of a production well (as shown in Figs. 22-23 and described at paras. 43-48, a predictive model that monitors a decline rate of torque/motor current predicts a future/onset of a pressure decline/pump-off condition in the well) in which the downhole-type rotating machine (32, 36) resides, the future predicted pressure decline rate being based on the measured parameter or a predictive model (paras. 43-48 & Figs. 22-23 describe that the predicted pressure decline rate is based on a predictive torque/current-based model that 

In regards to Claim 2, Yamaguchi’s magnetic bearing (9b) is an axial magnetic bearing (Fig. 3; para. 32).
Claim 3, Yamaguchi’s measured parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) comprises a parameter (i.e. control current, position/displacement, electromagnetic force) indicative of axial position of the rotor (“displacement sensor” in para. 32 & “axial clearance” in para. 36).
In regards to Claim 4, Yamaguchi’s measured parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) comprises a parameter (“electromagnetic control force” and “displacement”) indicative of axial force on the rotor (para. 30).
In regards to Claim 5, Yamaguchi’s measured parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) comprises a velocity (i.e. speed) of the rotor in operation within the stator of the downhole-type rotating machine (“speed can be appropriately set”; para. 30).
In regards to Claim 6, Yamaguchi further discloses controlling an axial position of the rotor (2) based on the measured parameter (para. 30 states “electromagnetic control force to control the position of the rotor 2”; para. 32 states “electromagnetic force is controlled such that the position of the rotor 2 inside the casing is kept substantially constant”).
In regards to Claim 7, Yamaguchi’s measured parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) comprises a parameter (control current, electromagnetic force, and/or position/displacement) indicative of radial vibration (i.e. radial displacements) of the rotor 2 (paras. 30, 32 make clear that the magnetic bearing assembly 9 includes radial magnetic bearings 9a, and the electromagnetic control force and associated control current required to correct the position of the rotor 2 (both axially and radially) is indicative of the axial and radial displacement/vibration of the rotor 2 during operation).
In regards to Claim 8, Yamaguchi’s downhole-type rotating machine (1) comprises a pump or compressor (3), and wherein the measured parameter (i.e. control current, electromagnetic force, 
In regards to Claim 9, Yamaguchi’s downhole-type rotating machine comprises a pump or compressor (3), and wherein the measured parameter (i.e. control current, electromagnetic force, position/displacement, speed) comprises a parameter (control current) indicative of a temperature of fluid discharged from the downhole-type rotating machine (para. 30 describes how the control current of the magnetic bearings is indicative of the properties of the fluid being compressed, and para. 8 gives viscosity as an exemplary fluid property, which is a property indicative of fluid temperature).
In regards to Claim 10, Yamaguchi’s downhole-type rotating machine (1) comprises a pump or compressor (3), and wherein the measured parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) comprises a parameter (control current) indicative of a flowrate through the downhole-type rotating machine (para. 30 describes how the control current of the magnetic bearings is indicative of the dynamic fluid force on the compressor impeller 3, the liquid content within the gas being compressed, and the properties of the fluid being compressed, all of which are indicative of flow rate).
In regards to Claim 11, Yamaguchi’s measured parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) comprises a parameter (drive torque) indicative of a torque applied to the rotor (para. 30).
In regards to Claim 12, Yamaguchi’s measured parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) comprises a parameter (control current, displacement sensor” in para. 32 & “axial clearance” in para. 36).
In regards to Claim 13, Yamaguchi further discloses determining a density or viscosity of a fluid flowing through the downhole-type rotating machine in response to the axial displacement of the rotor over time (para. 30; “natural gas properties and unsteadiness thereof can be estimated”; “liquid content inside the gas”).
In regards to Claim 15, Yamaguchi further discloses oscillating an axial position of the rotor (“oscillating” the rotor is interpreted herein as adjusting the axial position of the rotor up and down in order to maintain a desired rotor position) based on the measured parameter (i.e. based on a displacement signal from “displacement sensor”; para. 32).

Claim(s) 23 & 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0273324 to Yamaguchi et al. as evidenced by US 2010/0034491 to Reid.
In regards to Claims 23 & 26, Yamaguchi discloses that changing the axial position of the rotor (2) comprises oscillating the axial position of the rotor (“oscillating” is interpreted herein as adjusting the axial position of the rotor up and down, as needed, in order to maintain a desired rotor position; Yamaguchi does this based on a displacement signal from “displacement sensor”; see para. 32).  Yamaguchi does not disclose that this axial oscillating movement “removes scale build-up on the downhole-type rotating machine”, as claimed.  However, scale removal would implicitly occur from Yamaguchi’s axial oscillation, due not only to the lateral fluid movement around the rotor 2 and impeller 3 during oscillation (which would wash away loose scale material), but also due to lateral scraping that occurs between adjacent components (as evidenced by US 2010/0034491 to Reid; in this regard, Reid provide clear evidence that a downhole pump having axial oscillation between components produces mechanical scraping that removes scale build-up from the machine; see paras. 21-25).  As such, the 

Conclusion
Applicant's amendments filed on May 24th, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC